DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recites the limitation "the row of flexible arms" in lines 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is assumed that claim 4 should depend from claim 2 and claim 11 should 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williames (6,591,766).

Regarding claims 1 and 8, Williames discloses a sapling retrieval apparatus coupled to a chassis extending in a fore aft direction, the chassis including ground engaging supports to facilitate propelling the chassis (Figure 35), the sapling retrieval apparatus comprising:
A gripping unit (26) for retrieving a linear row of saplings (24) from a tray (6) and releasing the row of saplings
A transfer unit (39)
An indexing unit (29)
The transfer unit moving the released linear row of saplings to the indexing unit for individual delivery of a sapling for planting as the chassis is propelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williames (6,591,766) in view of Hu et al. (2020/0120860).

Regarding claims 2, 9 and 15, Williames discloses the invention as described above and further includes flexible arms (26) to engage the saplings and a system to move the saplings from the tray to a funnel/transfer unit.  Williames fails to disclose that the flexible arms utilize first and second actuators and the method of an upward movement to remove the saplings from the tray before moving the saplings to the transfer unit.  Like Williames, Hu et al. also discloses a sapling retrieval and transfer mechanism and method.  Unlike Williames, Hu discloses first and second actuators for moving the gripping mechanism in a direction with a horizontal component to engage the sapling, moving it in a direction with a vertical component to remove the sapling from the trey, pivoting the sapling and moving it downward to bring the sapling to a transfer unit (Figure 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a an angled tray in Williames as taught by HU such that there are both horizontal and vertical components to the sapling removal and 

Regarding claims 4, 11, and 17 the combination discloses that the transfer unit comprises a row of receiving funnels and guiding tubes for receiving the saplings upon disengagement from the row of flexible arms; wherein the indexing unit is coupled to the row of guiding tubes.

Regarding claims 5, 12 and 18, the combination discloses an indexing plate and motor for operating the indexing plate (29) positioned below the guiding tubes for individual release of a sapling for planting.

Regarding claims 6, 13 and 19, the combination discloses that the indexing plate (29) comprises apertures for sequential guiding and release of the saplings (Figure 14).

Allowable Subject Matter
Claims 3, 7, 10, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671